Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. (see below).
The factors discussed in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404
(Fed. Cir. 1988) include, but are not limited to:
 (A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
With regard to (A), the claims recite a distance calculation unit arranged to calculate a distance between the sonic wave generators of the plurality of mobile devices, respectively, and the ..time-stamp… and [detection times]…to perform position triangulation. With regard to (B), the nature of the invention appears to be determining the position of a lighting fixture mounted on a streetlight pole. With regard to (C), the prior art appears to recognize triangulation - “Triangulation requires the measurement of angles between the line connecting two beacons and the line of sight from each of the beacons to the traveler. [w]e note that sometimes the term triangulation is used as a synonym for trilateration, described next, but the two are quite different. Trilateration requires the computation of the distance of the traveler from each of three beacons. The traveler’s position is then uniquely determined as the point of intersection of three circles, each centered at one of the beacons. The radius of each of these circles is the computed distance of the traveler from that beacon.” (Chawathe) [2008, sec. II, pg. 2] With regard to (D), an ordinarily skilled artisan would be a person with a bachelor’s degree or other advanced degree in localization positioning technologies, and/or five years working in the field of acoustic positioning. With regard to (E), the prior art of Chawathe explains that triangulation requires estimation of angles or directions of arrival  and (F), the inventors have given little guidance to calculate triangulation as recited in the claims as originally filed. Furthermore, with regard to (G) the dearth of detail in the specification with regard to triangulation recited in the claims as originally filed weighs toward a finding that there is no description of estimating angles and therefore no calculation of triangulation. Finally, in view of the other factor cited above and the quality of and extent of disclosure in of the specification, the quantity of experimentation needed to make or use the invention based on the content of the disclosure would be excessive. Based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, as just discussed in connection with the Wands factors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2004/0100868 A1), and further in view of Zietzew (US 2003/0142587 A1) and Rowe (US 2005/0219950 A1).
Regarding claims 17, 28, and 35, Patterson teaches a system, comprising:
a lighting fixture mounted on a streetlight pole [0006 gunshot locating system; 0040 sensors #22 #30 placed atop streetlight poles], the lighting fixture including:
a processor [0054 Systems which perform analysis of the acoustic information at a host processor]; and
an audio detection circuit the audio detection circuit including [0006 microphone amplifier to produce an audio signal]:
a microphone communicatively coupled to the processor, the microphone arranged to detect audio signals proximate the lighting fixture [0006 each sensor includes a microphone; 0045 CPU 106 processes incoming audio]; and
a time measurement device arranged to record time measurement data associated with each detected audio signal [0047 CPU 106 detects a sound indicative of a particular event, the time when the event arrived at the sensor is retrieved from clock 112, logged and transmitted via interface 108];
a plurality of mobile devices [compare to instant specification pole position triangulation to determine location…gunfire [0015]; 0021 sources of gunfire; 0043 alternatively sensors can be mobile and battery powered], each of the plurality of mobile devices having a sonic wave generator arranged to [generate sonic wave signals], at least some portion of the sonic wave signals arranged to propagate in a direction of the microphone [0041 acoustic reflector 38 for directing sound waves towards a relatively protected environment under housing 34; 0050 read on for self surveying]; and
a distance calculation unit arranged to calculate a distance between the sonic wave generators of the plurality of mobile devices [0077 distance from the event to sensor…location of a sensor…time of arrival at sensor], respectively, and the microphone based on [a start time] and respective times that certain ones of the detected audio signals are received [abstract absolute times of arrival of an event at two or more sensors, a position of the source of the event. Acoustic events are detected and analyzed at each sensor so that the sensor transmits over the network: an identifier for the sensor; an identifier for the type of event; and a precise absolute time of arrival of the event at the sensor], the distance calculation unit further arranged to perform a sonic pole position triangulation that indicates a location of the lighting fixture [0049 GPS receiver 114 can serve both the purposes of determining the location of the sensor; 0050 describes alternative that the system may self-survey by techniques such as radio distancing from a known position, traditional direction finding techniques between the various sensors].
Patterson teaches acoustic signals but does not explicitly teach sonic wave signals. Zeitzew teaches sonic wave signals [abstract plurality of objects each capable of transmitting and receiving ultrasonic signal; 0071 trilateration or tracking].
It would have been obvious to replace the acoustic self surveying as taught by Patterson, with the equivalent ultrasonic self positioning as taught by Zeitzew [0004; 0008] so that signals are not audible to humans and so avoid annoyance.
	Patterson does not explicitly teach … and yet Rowe teaches time-stamp information embedded in each of the sonic wave signals [abstract Each communicator includes a synchronizable clock and a transmitter configured to transmit a message including a respective time stamp that is based on a time determined by the synchronizable clock. The message can be transmitted acoustically or in another manner such as by RF signal; 0007 a transmitter configured to transmit a communication message including a respective time stamp; 0008 The communicator transmits a digitally time-stamped message, wherein the moment of transmission is encoded in the time stamp.].
	It would have been obvious to embed the start time as taught by Patterson, in the time stamp which is transmitted in a message acoustically as taught by Rowe so that the time stamp can be received and permit estimation and bearing between communicators (Rowe) [0007].
Regarding claims 18 and 36, Patterson also teaches the system of claim 17, wherein the audio detection circuit is integrally combined within the lighting fixture [0040 sensor placed atop streetlight poles].
Regarding claim 19, Patterson also teaches the system of claim 17, wherein the time measurement device of the audio detection circuit is further arranged to: measure travel times of the detected audio signals from respective known locations to the lighting fixture; and calculate the location of the lighting fixture [0050 By way of example and not limitation, the system may self-survey by techniques such as radio distancing from a known position, traditional direction finding techniques between the various sensors, etc.].
Regarding claims 20 and 31, Patterson as modified by Zeitzew teaches the system of claim 17, wherein the detected audio signals are ultrasonic [abstract transmits an initiating ultrasonic signal and identifies a second object for responding to the initiating ultrasonic signal].
Regarding claim 21, Patterson as modified by Zeitzew teaches the system of claim 17, wherein the time measurement device of the audio detection circuit is further arranged to: determine a difference in first time-stamp information representing a time when the sonic wave signals are generated and second time-stamp information captured when corresponding audio signals are measured by the time measuring device at the lighting fixture [0006 determining a distance between the initiator and the respondent based on a time period starting at the transmission of the initiating ultrasonic signal and ending at the reception of the responding ultrasonic signal, and on knowledge about the predetermined time delay and the length(s) of the initiating and responding ultrasonic signals. The initiator may be associated with the mobile platform and the respondent with one of the beacons, or vice versa, or the originator and recipient may both be beacons]; and: determine a distance between the lighting fixture and a source of the corresponding audio signals [0008 self-calibrating…inter-beacon distances].
Regarding claims 22 and 32, Patterson teaches the system of claim 17, wherein the audio detection circuit and the plurality of mobile devices are disposed in a triangulation position and wherein a location of the microphone is disposed at an intersection of virtual spheres of calculated distances from the plurality of mobile devices [0080 calculating progressively larger circles which conform to the received times from each sensor until a common point of intersection is found between the three circles.; 0081 If, for example, the technique of estimating an initial time and calculating expanding circles is used for a two dimensional fix, the technique can be extended to a three dimensional fix by iterative calculations of expanding spheres instead.].
Regarding claim 23, Patterson as modified by Zeitzew teaches the system of claim 22, wherein each mobile device further comprises: a processor to initiate generation of the sonic wave signals; and a time measuring device to record a time measurement of the sonic wave signals [abstract transmits an initiating ultrasonic signal and identifies a second object for responding to the initiating ultrasonic signal].
Regarding claim 24, Patterson also teaches the system of claim 23, wherein a determined geo-location of the sonic wave generator is determined using a global positioning system (GPS) [0018 GPS receiver also provides the location of the sensor, which is periodically reported to the host processor; 0043 alternatively sensor can be mobile].
Regarding claim 25, Patterson also teaches the system of claim 24, wherein the distance calculation unit communicates with the audio detection circuit and the mobile devices via a cloud environment [0088 GPS in each sensor 22 or 30, the system can self-survey as sensors are deployed. Receivers (i.e., receivers 62 and 64) can be deployed at locations where internet access pre-exists, or gain internet access immediately through a cellular telephone network].
Regarding claim 26, Patterson also teaches the system of claim 24, wherein the distance calculation unit is integrated with the light fixture or at least one of the mobile devices [claim 1 a microprocessor, said microprocessor being in electrical communication with said microphone such that a digital representation of said signal is present in said microprocessor].
Regarding claim 27, Patterson also teaches the system of claim 17, further comprising: a plurality of lighting fixtures, each of the plurality of lighting fixtures mounted on a corresponding streetlight pole [0040 sensor placed atop streetlight poles…sensors #22 and #30].
Regarding claim 29, Patterson as modified by Zeitzew teaches the method of claim 28, further comprising: retrieving, from each detected audio signal, a time associated with the generation of each sonic wave signal [0006 determining a distance between the initiator and the respondent based on a time period starting at the transmission of the initiating ultrasonic signal and ending at the reception of the responding ultrasonic signal]; calculating a time difference between the time recorded for each detected audio signal and each generated sonic wave signal [0002 the difference in flight times of an ultrasonic signal and one other signal such as a radio frequency signal is used to determine the distance between the mobile object and each of the beacons]; and triangulating the specific location of the lighting fixture based on a plurality of time difference calculations [0071 trilateration or tracking well known to those in the art used to solve for the position of the platform].
Regarding claim 30, Patterson also teaches the method of claim 28, further comprising: measuring a travel time of at least some of the detected audio signals from known locations to the lighting fixture [0050 By way of example and not limitation, the system may self-survey by techniques such as radio distancing from a known position, traditional direction finding techniques between the various sensors, etc.].
Regarding claim 33, Patterson as modified by Rowe teaches the method of claim 32, further comprising: recording, by each of the plurality of mobile devices, a time measurement; and embedding a representation of the time measurement in each respective sonic wave signal [0007-0008 moment of transmission is encoded in the time stamp].
Regarding claim 34, Patterson also teaches the method of claim 31, further comprising: pre-defining a geo-location of each of the plurality of mobile devices using a global positioning system (GPS) [0018 GPS receiver also provides the location of the sensor; 0088 GPS in each sensor 22 or 30, the system can self-survey as sensors are deployed].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645